DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Response to Arguments
In view of the amendments to the non-transitory medium claims, Examiner withdraws the concerns provided in the preceding Office Action.  Remarks, 11.
On page 14–16 of the Remarks, Applicant contends the combination of Seregin and Zhao fails to teach or suggest the features of claim 1.  Examiner is unpersuaded of error.  As explained in the rejection, infra, Seregin teaches first and second branches of a hierarchical decision tree in which if the intra prediction mode is not in a first MPM list a second MPM list is evaluated for presence of the intra prediction mode in a second MPM list.  Seregin further teaches the decisions are communicated using flags consistent with Applicants cited portions of Applicant’s Specification.  Remarks, 15.  Therefore, the rejection is sustained.
Other claims are not argued separately.  Remarks, 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2018/0098064 A1) and Zhao (US 2016/0373741).
Regarding claim 1, the combination of Seregin and Zhao teaches or suggests a picture decoding device comprising (Examiner notes in this art, video coding is described so as to encompass both video encoding and its reciprocal, video decoding, see Seregin, ¶ 0130): a mode count determination unit that determines whether a number of intra-prediction mode candidate lists generated based on a block subject to prediction is 1 or 2 (Seregin, Abstract:  teaches one or two most probable mode candidate lists; Seregin, ¶ 0010:  teaches using a flag to indicate whether there is one candidate list or two candidate lists); a prediction mode candidate generation unit that, when the number of intra-prediction mode candidate lists is 1, generates a first intra prediction mode candidate list, and when the number of intra-prediction mode candidate lists is 2 (Seregin, ¶ 0010:  teaches using one candidate list or two candidate lists), generates a first intra prediction mode candidate list and a second intra prediction mode candidate list, based on an intra prediction mode of a block neighboring a block subject to prediction (Examiner notes the skilled artisan recognizes this feature as deriving an most probable mode (MPM) list; Seregin, ¶ 0094:  describes the consideration of neighboring intra modes for inclusion in the MPM list); a decoding unit that, when the number of intra-prediction mode candidate lists is 1, decodes a first candidate identifying index (Seregin, ¶ 0054:  teaches that when there is one candidate list, a syntax element is coded indicating the index of the prediction mode), when the number of intra-prediction mode candidate lists is 2, decodes a first flag indicating whether or not an intra prediction mode of the block subject to prediction is included in the first intra prediction mode candidate list (Seregin, Abstract:  teaches a flag used to indicate whether the selected intra prediction mode is in a first MPM candidate list; see also Seregin, ¶ 0010), when the first flag is true, decodes a first candidate identifying index (Seregin, Fig. 9, Element 126:  teaches that when it is indicated that the intra prediction mode is in the first MPM list, an index specifying the mode is used to determine the specific intra mode; see also e.g. Seregin, ¶ 0054), determines whether or not the intra prediction mode of the block subject to prediction is included in the second intra prediction mode candidate list (Seregin, Fig. 9, Elements 128 and 130:  teach a second branch of the hierarchical decision tree in which the intra prediction mode is not in a first list and thus a second MPM list is evaluated for presence of the intra prediction mode in a second MPM list; Seregin, ¶ 0132:  teaches a second flag is used to indicate whether the intra prediction mode is in the second MPM list), when the determination is true, decodes a second candidate identifying index (Seregin, Fig. 9, Element 132:  teaches an index is used to identify the particular intra prediction mode when the mode is found in the second MPM list; see also, Seregin, ¶ 0132:  teaches a second flag is used to indicate whether the intra prediction mode is in the second MPM list), and when the determination is false, decodes an information indicating the intra prediction mode of the block subject to prediction (Seregin, Fig. 9, Element 134:  teaches a decision tree in which a syntax element is decoded when the intra prediction mode is not in the second MPM list either); a prediction mode selection unit that, when the number of intra-prediction mode candidate lists is 1, selects the intra-prediction mode of the block subject to prediction from the first intra prediction mode candidate list based on the first candidate identifying index, when the number of intra-prediction mode candidate lists is 2, when the first flag is true, selects the intra prediction mode of the block subject to prediction from the first intra prediction mode candidate list based on the first candidate identifying index, when the determination is true, selects the intra prediction mode of the block subject to prediction from the second intra prediction mode candidate list based on the second candidate identifying index, and when the determination is false, selects the intra prediction mode of the block subject to prediction based on the information indicating the intra prediction mode (As explained, supra, Seregin, Fig. 9:  illustrates the claimed decision tree for first and second MPM lists and the explicit signaling of remaining modes); and a prediction value calculation unit that calculates a prediction value from a decoded pixel neighboring the block subject to prediction, based on the intra prediction mode of the block subject to prediction (Seregin, ¶ 0004:  explains that intra modes are spatial predictions with respect to neighboring reference samples, the neighboring reference samples being predictions for the samples in the current block), wherein when the number of intra-prediction mode candidate lists is 2, the prediction mode candidate generation unit includes in the second intra prediction mode candidate list an intra prediction mode of the angle adjacent to the candidate included in the first intra prediction mode candidate list (Seregin does not appear to teach the feature of using as candidates angles that are close to already-chosen angles in the MPM list; Zhao, ¶ 0150:  teaches that a first set of MPMs is supplemented by additional angular modes that are closest to the modes in the first MPM set).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Seregin, with those of Zhao, because both references are drawn to the same field of endeavor (developing most probable mode candidate lists), because the references have overlapping authorship, and because combining Seregin’s hierarchical decision tree for MPM lists with Zhao’s description of what modes go into the lists represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Seregin and Zhao used in this Office Action unless otherwise noted.
Claim 2 lists the same elements as claim 1, but is drawn to a method rather than a device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 3 lists the same elements as claim 1, but is drawn to a computer program causing a computer to perform the method rather than a device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 4 lists the same elements as claim 1, but is drawn to the corresponding coding algorithm rather than the decoding algorithm.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 5 lists the same elements as claim 1, but is drawn to the corresponding coding method rather than a decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 6 lists the same elements as claim 1, but is drawn to a computer program causing a computer to perform the corresponding coding method rather than a decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bing, B., "H.265/HEVC Standard," Next-Generation Video Coding and Streaming, December 2015, pps. 115-164.  Bing, Section 4.6.7:  teaches selecting close angular modes as secondary choices for intra prediction for an MPM set.
Zhang (US 2018/0205946 A1) teaches constructing a second intra-prediction candidate list having candidates with angles close to candidates found in a first intra-prediction candidate list (e.g. ¶¶ 0164, 0169, Claim 6, Claim 21).
Jang (US 2019/0238840 A1) teaches adding a prediction mode which is adjacent to an angular prediction mode found in a first group of intra-prediction modes (¶ 0290).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481